UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JUAN SAMPEL,
Plaintiff, DECISION & ORDER
17-cv-06548-EAW-MJP
v.

LIVINGSTON COUNTY, et al.,
Defendants.

 

Preliminary Statement
Pro se plaintiff Juan Sampel (“plaintiff or “Sampel”) brings this action
pursuant to 42 U.S.C. § 1988 alleging that the Livingston County Jail, Dr. Aguirre,
Nurse Erin Howe, Chief Jason Yasso, and Sergeant Aaron Galvin (collectively,
“defendants”) violated his civil rights. (Compl., Aug. 9, 2017, ECF No. 1). Currently
pending before the Court are plaintiffs motion to appoint counsel (ECF No. 23),
plaintiffs motion to compel discovery (ECF No. 27), and defendants’ motion for a
protective order (ECF Nos. 30 & 44). For the reasons explained more fully below,
plaintiffs motion to appoint counsel (ECF No. 28) is denied, plaintiffs motion to
compel (ECF No. 27) is denied, and defendants’ motion for a protective order (ECF
Nos. 30 & 44) is granted in part and denied in part.
Discussion
Motion to Appoint Counsel (ECF No. 23): Plaintiff argues in his first motion
that he requires appointed counsel because he is unable to conduct legal research in
the prison library and his leg injury prevents him from “standing for more [than]

fifteen minutes in one place.” (Pl.’s Aff. at 2, ECF No. 28). Plaintiff also claims that he

 
was unable to secure an attorney for the case. (Pl.’s Aff. at 83, ECF No. 23). For the
reasons that follow, plaintiffs motion to appoint counsel is denied.

Unlike criminal defendants, indigent civil litigants do not have a constitutional
right to counsel. Burgos v. Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). However, courts
have the discretion to appoint counsel, pursuant to 28 U.S.C. § 1915(e), to represent
such litigants when the facts of the case warrant it. Sears, Roebuck & Co. v. Charles
W Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988); see also, In re Martin-
Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984). That said, “[vJolunteer lawyer time is a
precious commodity” that “should not be allocated arbitrarily.” Cooper v. A. Sargenti
Co., 877 F.2d 170, 172 (2d Cir. 1989). In Hodge v. Police Officers, the Second Circuit
outlined several factors to be considered by courts in deciding whether or not to
appoint counsel:

[T]he district judge should first determine whether the indigent’s position

seems likely to be of substance. If the claim meets this threshold requirement,

the court should then consider the indigent’s ability to investigate the crucial
facts, whether conflicting evidence implicating the need for cross-examination
will be the major proof presented to the fact finder, the indigent’s ability to
present the case, the complexity of the legal issues, and any special reason in
the case why appointment of counsel would be more likely to lead to a just
determination.

802 F.2d 58, 61 (2d Cir. 1986).

Applying the Hodge factors to this case, and assuming that plaintiffs
allegations satisfy the initial threshold showing of merit, the Court holds that
appointment of counsel is unwarranted. Other than plaintiffs claimed inability to

perform legal research, no other factors supported by the record warrant the

appointment of counsel. Plaintiffs complaint is detailed and adequately describes the
alleged events that led to his claims. Moreover, the circumstances surrounding
plaintiffs claims do not appear to be unusually complicated and the legal issues
alleged are not so complex as to preclude plaintiffs ability to proceed without counsel.
That is, the case involves a dispute over incidents that occurred in 2017 that led to
the injury alleged. (Compl. at 5-6, ECF No. 1). Plaintiff claims defendants acted with
“deliberate indifference” to plaintiffs medical needs and defendants disagree.
Further, plaintiff appears sufficiently knowledgeable and equipped to
understand and handle the litigation. He has drafted coherent pleadings, attached
relevant documents to his complaint, and answered interrogatories. See Lenhard v.
Colographics of Rochester, No. 15-CV-6166, 2016 WL 4661377, at *2 (W.D.N.Y. Sept.
6, 2016) (denying appointment of counsel where “the case does not present novel or
overly complex legal issues, and there is no indication that [plaintiff] lacks the ability
to present his case”). Additionally, given the limited resources available with respect
to pro bono counsel, the Court finds no “special reason” why appointment of counsel
now would be more likely to lead to a just determination. See Boomer v. Deperio, No.
03-CV-6348L, 2005 WL 15451, at *1-2 (W.D.N.Y. Jan. 3, 2005) (denying motion to
appoint counsel despite plaintiffs claims that the matter was complex and he had a
limited knowledge of law); Harris v. McGinnis, No. 02-CV-6481, 2003 WL 21108370,
at *2 (S.D.N.Y. May 14, 2003) (denying motion for appointment of counsel where

plaintiff “offered no special reason why appointment of counsel would increase the

 
 

likelihood of a just determination”). If necessary, plaintiff may consult with the
Western District’s pro se office attorneys for questions on process and procedure.

Motion to Compel (ECF No. 27): Plaintiff argues in his second motion that
defendants failed to comply with the Court’s scheduling order (ECF No. 10) and failed
to submit required disclosures on time. (Pl.’s Aff. at 2, ECF No. 27). He moves to
compel production of said disclosures and requests sanctions pursuant to Federal
Rule of Civil Procedure (“Rule”) 37(a) for defendants’ alleged noncompliance. Id.
However, defendants point out in their response that plaintiff seeks to compel
discovery that has already been provided to plaintiff. (Def.’s Decl. at 1, ECF No. 29).
Moreover, defendants argue that they fully complied with the Court’s scheduling
order. (Def.’s Decl. at 2, ECF No. 29). The Court agrees with defendants.

The Court’s scheduling order states that “not later than February 28, 2019
defendants shall provide to plaintiff of all persons who were present at, witnessed, or
investigated the events from which the plaintiffs claims arose.” (ECF No. 10 at 2).
The record shows that defendants complied with the scheduling order by filing their
initial disclosures electronically on February 28. (ECF No. 14). Defendants lawfully
supplemented their initial disclosures with additional documents on April 17, 2019,
pursuant to Rule 26(e). (ECF No. 25). Parties are permitted to supplement their

initial disclosures if when they receive or become aware of additional discoverable
information. Fed. R. Civ. P. Rule 26(e)(1)(a). Finally, plaintiff does not specify what
discovery, if any, is still outstanding.

That part of plaintiffs motion that requests sanctions is likewise
inappropriate. The arrival of the initial disclosures at the Steuben County Jail five
days after their filing clearly does not warrant the imposition of sanctions.

For these reasons, plaintiffs motion is denied.

Motion for Protective Order (ECF Nos. 30 & 44): On June 30, 2019, defendants
moved for a protective order pursuant to Rule 26(c) that deems confidential all
materials produced by defendants, including surveillance videos and documents, and
prohibits plaintiff from publishing, sharing, or otherwise disclosing such materials or
information for any purpose except litigating the matter before the Court. Plaintiff
has not raised any objection to the defendants’ motion. On December 5, 2019,
defendants supplemented the Declaration in support of their motion for a protective
order. (ECF No. 44). For the reasons that follow, defendants’ motion is granted in
part.

A court may, upon a showing of good cause, issue a protective order to shield a
party or person from “annoyance, embarrassment, oppression, or undue burden or
expense.” Fed. R. Civ. P. 26(c)(1). Courts have broad discretion to determine when a
protective order is necessary. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).
However, a court may not enter a protective order absent a showing of good cause by

the moving party. In re Agent Orange Prod. Liab. Litig., 821 F.2d 139, 145 (1987) ([I]f£

 
 

good cause is not shown, the discovery materials in question should not receive
judicial protection and therefore would be open to the public for inspection.”).

Generally, good cause exists “when a party shows that disclosure will result in
a clearly defined, specific and serious injury.” In re Terrorist Attacks on September
11, 2001, 454 F.Supp.2d 220, 222 (S.D.N.Y. 2006) (quoting Shingara v. Skiles, 420
F.3d 301, 306 (8d Cir. 2005)); see also Allen v. City of New York, 420 F. Supp. 2d 295,
302 (S.D.N.Y. 2006) (“[A] party can show good cause for protection of a document
under Fed. R. Civ. P. 26(c) if it demonstrates a clearly defined and serious injury that
would result from disclosure of the document.”) (internal quotation marks omitted),
“Broad allegations of harm, unsubstantiated by specific examples or articulated
reasoning, do not satisfy the Rule 26(c) test. Moreover, the harm must be significant,
not a mere trifle.” Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (8d Cir. 1986)
(internal citations omitted); see also Flaherty v. Seroussi, 209 F.R.D. 295, 299
(N.D.N.Y. 2001) (“The mere fact that some level of discomfort, or even
embarrassment, may result ... is not in and of itself sufficient to establish good cause
to support the issuance of protective order. To rise to a level of good cause, any such
embarrassment must be substantial.”).

To determine whether to grant a protective order, a court must weigh the
privacy rights of the parties against the general public’s interest in the information
at issue. Dorsett v. County of Massau, 762 F. Supp. 2d 500, 514-15 (E.D.N.Y. 2011);
In re Zyprexa Injunction, 474 F.Supp.2d 385, 415 (E.D.N.Y. 2007). There is no public

right of access to materials produced during the initial stages of discovery. Terrorist
Attacks, 454 F. Supp. 2d at 222; see also United States v. Amodeo, 71 F.3d 1044, 1050
(2d Cir. 1995) (“Documents that play no role in the performance of Article III
functions, such as those passed between the parties in discovery, lie entirely beyond
[the reach of the presumption of public access]. . . .”). Nevertheless, parties are free
to disseminate discovery materials that are not placed under a protective order as
they see fit. Schiller v. City of New York, No. 04 Civ. 7922 KMK JCF, 04 Civ. 7921
KMK JCF, 2007 WL 136149, at *2 (S.D.N.Y. Jan. 19, 2007).

The case of Harris v. Livingston Cty. is particularly instructive. There, in a
similar § 1983 claim, defendants argued that video surveillance footage from a prison
should be subjected to a protective order due to the safety and security concerns of
the detention center. Harris v. Livingston Cty., No. 14-CV-6260-DGL-JWF, 2018 WL
6566613, at *1-2 (W.D.N.Y. Dec. 13, 2018). This Court agreed with defendants.

The Court reaches the dime conclusion here. The surveillance videos produced
by defendants are of a sensitive and confidential nature. The videos provide
information (i.e. the geographical layout of the jail, the location of the cameras, the
view from the cameras) that could be used to exploit potential gaps in surveillance.
As in Harris, the Court finds good cause for a protective order against the surveillance
footage.

Defendants have not, however, demonstrated good cause with respect to the
other documents specified by defendants in their motion papers. (ECF Nos. 14 1-5, 25

and 25-1.)! Defendants have likewise failed to show good cause for the designation of

 

s The initial relief requested, in part, that “documents produced to Plaintiff on February 28, 2019 (ECF Nos.
14-14-5 )... be designated confidential pursuant to the requested protective order.” (ECF No. 30).

7
all materials produced by defendants as confidential. The risk of specific and serious
injury has not been demonstrated. Absent a showing of good cause, the Court declines
at this time to designate all such materials confidential. For the foregoing reasons,
the defendants’ motion for a protective order is granted insofar as defendants seek to
protect video footage and is denied in all other respects.

Conclusion

Plaintiff's motions to appoint counsel (ECF No. 23) and compel discovery (ECF
No. 27) are denied. Defendants’ motion for a protective order (ECF Nos. 30 & 44) is
granted to the extent it relates to video footage and is denied without prejudice

in all other respects.

MARK W. PEDERSEN
United States Magistrate Judge

Dated: December g 2019
Rochester, New York
